      Case 1:16-cv-00179-LMG Document 120         Filed 07/15/19   Page 1 of 16




                                   Slip Op. 19 - 81

               UNITED STATES COURT OF INTERNATIONAL TRADE

 ARKEMA, INC., THE CHEMOURS
 COMPANY FC, LLC, HONEYWELL
 INTERNATIONAL INC.,
                                                      PUBLIC VERSION
                     Plaintiffs,
                                                      Before: Leo M. Gordon, Judge
                     v.
                                                      Court No. 16-00179
 UNITED STATES,

                     Defendant.


                                      OPINION

 [ITC’s Second Remand Results sustained.]
                                                                   Dated: July 3, 2019

      James R. Cannon, Jr. and Jonathan M. Zielinski, Cassidy Levy Kent (USA) LLP,
of Washington, DC, for the Plaintiffs Arkema, Inc., The Chemours Company FC, LLC,
Honeywell International Inc. and Plaintiff-Intervenors The American HFC Coalition, and
its Members.

       Patrick V. Gallagher, Jr., Attorney-Advisor, Office of the General Counsel,
U.S. International Trade Commission, of Washington, DC, for Defendant United States.
With him on the brief were Dominic L. Bianchi, General Counsel, and Andrea C. Casson,
Assistant General Counsel for Litigation.

      Ned H. Marshak, Max F. Schutzman and Jordan C. Kahn, Grunfeld, Desiderio,
Lebowitz, Silverman & Klestadt LLP, of New York, NY, for Defendant-Intervenors
Shandong Dongyue Chemical Co. Ltd., Zhejiang Sanmei Chemical Ind. Co., Ltd.,
Sinochem Environmental Protection Chemicals Co., Ltd., and Zhejiang Quhua Fluor-
Chemistry Co., Ltd.

       Jarrod M. Goldfeder and Jonathan M. Freed, Trade Pacific PLLC, of Washington,
DC, for Defendant-Intervenor National Refrigerants, Inc.


      Gordon, Judge: This action involves the final affirmative material injury

determination by the U.S. International Trade Commission (“ITC” or the “Commission”)
       Case 1:16-cv-00179-LMG Document 120         Filed 07/15/19   Page 2 of 16



Court No. 16-00179                                                               Page 2


in the antidumping duty investigation covering hydrofluorocarbon (“HFC”) blends and

components from the People's Republic of China (“PRC”). See Hydrofluorocarbon Blends

and Components from China, 81 Fed. Reg. 53,157 (Int’l Trade Comm’n Aug. 11, 2016)

(“Final Determination”); see also Views of the Commission, USITC Pub. 4629, Inv.

No. 731-TA-1279 (Final) (Aug. 2016), ECF No. 33-3 (“Views”); ITC Staff Report, Inv.

No. 731-TA-1279 (July 8, 2016), as revised by Mem. INV-OO-062 (July 13, 2016), ECF

Nos. 33-1 & 33-2 (“Staff Report”). 1

       Before the court are the Views of the Commission on Remand, ECF No. 98

(“Second Remand Results”) filed by the ITC pursuant to Arkema, Inc. v. United States,

42 CIT ___, 355 F. Supp. 3d 1197 (2018) (“Arkema II”), as well as the comments of

Plaintiffs Arkema, Inc., The Chemours Company FC, LLC, Honeywell International Inc.

and Plaintiff-Intervenors The American HFC Coalition, and its members, (collectively,

“Plaintiffs”). See Pls.’ & Pl.-Intervenors’ Remand Comments in Opp’n to the Commission’s

Remand Results, ECF No. 103 (“Pls.’ Cmts.”); see also Def.’s Resp. to Pls.’ & Pl.-

Intervenors’ Remand Comments, ECF No. 107 (“Def.’s Resp.”); Def.–Intervenor National

Refrigerants, Inc.'s Opp'n Pls.' Cmts., ECF No. 109; Def.–Intervenors Shandong

Dongyue Chemical Co. Ltd., Zhejiang Sanmei Chemical Ind. Co., Ltd., Sinochem

Environmental Protection Chemicals Co., Ltd., and Zhejiang Quhua Fluor–Chemistry Co.

Ltd.'s Opp'n Pls.' Cmts., ECF No. 111. The court has jurisdiction pursuant




1All citations to the Views, Second Remand Results, the agency record, and the
parties’ briefs are to their confidential versions.
       Case 1:16-cv-00179-LMG Document 120           Filed 07/15/19   Page 3 of 16



Court No. 16-00179                                                                 Page 3


to Section 516A(a)(2)(B)(i) of the Tariff Act of 1930, as amended, 19 U.S.C.

§ 1516a(a)(2)(B)(i) (2012), 2 and 28 U.S.C. § 1581(c) (2012). Familiarity with the court’s

decisions in Arkema II and Arkema, Inc. v. United States, 42 CIT ___, 290 F. Supp. 3d

1363 (“Arkema I”), is presumed.

       In Arkema II, the court reviewed the ITC’s first remand results to confirm that the

agency had re-examined and provided further explanation with respect to the

(1) dedicated for use and (2) differences in costs or value prongs of its semi-finished

product analysis. See Arkema II, 42 CIT at ___, 355 F. Supp. 3d at 1199. The court

concluded that although the ITC had corrected certain inaccuracies identified in Arkema

I, the ITC had “failed to reasonably explain its findings in the dedicated for use and

differences in value prongs.” Id., 42 CIT at ___, 355 F. Supp. 3d at 1206. As a result,

the court remanded the matter back to the ITC for reconsideration and further explanation

of these two prongs, and if necessary, reconsideration of the agency’s ultimate conclusion

of its semi-finished product analysis that HFC Blends and HFC Components do not

constitute a single like product. Id.

       On remand, the ITC “reopened the administrative record for the purpose of

requesting more precise data addressing the percentage of in-scope components that

were used to produce in-scope [HFC] blends and out-of-scope refrigerant blends with

respect to consideration of the ‘dedicated for use’ factor.” See Second Remand Results

at 3, 15–19. Additionally, the Commission provided additional explanation with respect



2Further citations to the Tariff Act of 1930, as amended, are to the relevant provisions
of Title 19 of the U.S. Code, 2012 edition.
      Case 1:16-cv-00179-LMG Document 120           Filed 07/15/19   Page 4 of 16



Court No. 16-00179                                                               Page 4


to its analysis of the “differences in value” factor and the use of average unit values

(“AUVs”) in continuing to find significant “differences in value between HFC components

and HFC blends.” See id. at 19–20. Plaintiffs challenge the reasonableness of the ITC’s

findings in the Second Remand Results as to the “dedicated for use” and “differences

in value” factors, as well as the reasonableness of the Commission’s overarching

conclusion that HFC Blends and HFC Components are distinct domestic like products.

                                I. Standard of Review

      The court sustains the Commission’s “determinations, findings, or conclusions”

unless they are “unsupported by substantial evidence on the record, or otherwise not

in accordance with law.” 19 U.S.C. § 1516a(b)(1)(B)(i). More specifically, when reviewing

agency determinations, findings, or conclusions for substantial evidence, the court

assesses whether the agency action is reasonable given the record as a whole. Nippon

Steel Corp. v. United States, 458 F.3d 1345, 1350–51 (Fed. Cir. 2006); see also Universal

Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951) (“The substantiality of evidence must

take into account whatever in the record fairly detracts from its weight.”). Substantial

evidence has been described as “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” DuPont Teijin Films USA v. United States,

407 F.3d 1211, 1215 (Fed. Cir. 2005) (quoting Consol. Edison Co. v. NLRB, 305 U.S.

197, 229 (1938)). Substantial evidence has also been described as “something less than

the weight of the evidence, and the possibility of drawing two inconsistent conclusions

from the evidence does not prevent an administrative agency’s finding from being

supported by substantial evidence.” Consolo v. Fed. Mar. Comm’n, 383 U.S. 607, 620
         Case 1:16-cv-00179-LMG Document 120          Filed 07/15/19   Page 5 of 16



Court No. 16-00179                                                                 Page 5


(1966). Fundamentally, though, “substantial evidence” is best understood as a word

formula connoting reasonableness review. 3 Charles H. Koch, Jr., Administrative Law and

Practice § 9.24[1] (3d ed. 2019). Therefore, when addressing a substantial evidence issue

raised by a party, the court analyzes whether the challenged agency action

“was reasonable given the circumstances presented by the whole record.” 8A West’s Fed.

Forms, National Courts § 3.6 (5th ed. 2019).

                                     II. Discussion

                               A.    Differences in Value

         On remand the ITC again found that the cost/value prong of its semi-finished

product analysis supported treating HFC components and blends as separate like

products. See Second Remand Results at 19–20. In Arkema II, the court held that the

Commission’s newly emphasized reliance on the ratio of the AUVs of the U.S. industry’s

commercial shipments of HFC components to the AUVs of the U.S. industry’s commercial

shipments of HFC blends as a factor in determining “differences in value” on remand may

be unreasonable in light of Plaintiffs’ comments. 42 CIT at ___, 355 F. Supp. 3d at 1202.

As a result, the court remanded this issue back to the agency so that the agency could

address Plaintiffs’ comments and provide further explanation, or if appropriate, reconsider

its conclusion. Id. In the second remand, the Commission found that the value added

by blending operations of the integrated producers Arkema, Chemours, and Honeywell in

transforming HFC components into HFC blends ranged from [[                  ]] percent to

[[   ]] percent, while the percentage of value added for independent blender National

was [[    ]] to [[   ]] percent. Second Remand Results at 19. The Commission also
        Case 1:16-cv-00179-LMG Document 120           Filed 07/15/19    Page 6 of 16



Court No. 16-00179                                                                   Page 6


found that the AUVs of the U.S. industry’s commercial shipments of HFC components

to the AUVs of the U.S. industry’s commercial shipments of HFC blends ranged from

[[   ]] percent to [[   ]] percent. Id. at 19–20. Based on these data, the Commission

determined that the record regarding the AUVs and value added by blending operations

indicated that there were differences in value between HFC blends and HFC components.

Id. at 20.

        Plaintiffs argue that the Commission has not explained why a comparison of AUVs

is superior to comparing the actual costs of producing the HFC components with the total

cost of the finished product. Pls.’ Cmts. at 2. In addition, Plaintiffs contend that

a comparison of the AUVs of U.S. industry’s commercial shipments of HFC blends and

HFC components does not reflect an “apples-to-apples” comparison between the value

of the components and the value of the finished HFC blends. Id. at 2–3. The court

disagrees.

        As the Commission explained, an underlying assumption of Plaintiffs’ arguments

regarding AUVs appears to be that the Commission is confined to analyzing

the “differences in costs or value” factor based on the cost of goods sold (“COGS”). See

Pls.’ Cmts. at 2–3. Plaintiffs overlook that the Commission’s approach here is consistent

with that of other investigations in which it likewise examined differences in value, as well

as costs, between vertically integrated products in making a finding under this factor. See,

e.g., Certain Oil Country Tubular Goods from India, Korea, the Philippines, Taiwan,

Thailand, Turkey, Ukraine, and Vietnam, Inv. Nos. 701-TA-499-500 and 731-TA-1215-

1217 and 1219-1223 (Final), USITC Pub. 4489, at 11 (Sept. 2014), available at 2014 WL
       Case 1:16-cv-00179-LMG Document 120              Filed 07/15/19   Page 7 of 16



Court No. 16-00179                                                                  Page 7


11804767. Similarly, it was reasonable here for the Commission to consider any

differences between values of HFC blends and HFC components from a revenue

perspective, i.e. “differences in value.” In addition, the AUVs are based on commercial

shipments of HFC blends and HFC components and represent arms-length sales. See

Staff Report at Tables C-2a & C-2b. Thus, contrary to Plaintiffs’ assertions, the AUVs

represent “apples-to-apples” comparisons from a revenue perspective and indicate that

the valuation of HFC Blends differ from the valuation of HFC Components on this record.

       As the Commission also explained in the Second Remand Results, the use

of AUVs was intended to determine the relative value for purchasers of HFC components

and HFC blends in the marketplace and was not intended be a measure of the relative

“value” to producers (i.e., profit margin) of the HFC blends and HFC components. Second

Remand Results at 20. Consequently, profitability, or the lack thereof, does not detract

from the Commission’s analysis of the U.S. shipment AUV data, and the Commission

reasonably concluded that an assessment of profitability is neither necessary nor relevant

to the analysis of the “differences in value” factor in this case. Id.

       As Plaintiffs have failed to show that the Commission’s findings regarding the

remanded aspects of the “different cost or value” factor are unreasonable, the court

sustains the Second Remand Results with respect to this issue.

                                   B. Dedication for Use

       On remand, the ITC again found that HFC components were not dedicated for use

in the production of HFC blends:

              Dedicated for Use. As a preliminary matter, we emphasize
      Case 1:16-cv-00179-LMG Document 120            Filed 07/15/19     Page 8 of 16



Court No. 16-00179                                                                 Page 8


            that the Commission has no established empirical threshold
            for its analysis of the “dedicated for use” factor. Indeed, given
            the fact-specific nature of the domestic like product inquiry,
            the Commission has not established a numerical threshold for
            determining whether a product is dedicated for use in the
            production of a downstream article. Instead, the Commission
            has based its finding for the “dedicated for use” factor, as it
            does for the domestic like product determination as a whole,
            on the facts presented in a particular investigation

                   In light of the Court’s ruling that the [[ ]] percent figure
            used in the original determination and first remand
            determination was not reliable, and because the record lacked
            more precise empirical data, we reopened the administrative
            record to obtain further information about the extent to which
            HFC components are used to make HFC blends. These data
            indicate that a large majority of the domestic industry’s
            production of HFC components were internally consumed,
            swapped with other domestic producers, or sold
            to independent HFC blenders for the production of in-scope
            HFC blends. In addition, they show that approximately [[ ]]
            percent of the domestic blend producers’ consumption of HFC
            components over the three-year POI was consumed in the
            manufacture of out-of-scope refrigerant blends. Generally,
            parties agree and the record supports the contention that
            approximately one percent of HFC components are used for
            purposes other than the production of refrigerant blends.
            Thus, the percentage of HFC components used for purposes
            other than the production of in-scope HFC blends would be
            approximately one percentage point higher to account for
            these stand-alone uses, or about [[ ]] percent for the POI.
      Case 1:16-cv-00179-LMG Document 120         Filed 07/15/19   Page 9 of 16



Court No. 16-00179                                                            Page 9


                    Although we have derived an average consumption
            figure for the three-year POI, the record also indicates that
            there is considerable variation in the proportion of HFC
            components used to produce out-of-scope refrigerants
            in different years of the POI and among different domestic
            producers. Petitioners argue that the Commission should
            focus its analysis on the consumption of HFC components in
            the production of out-of-scope refrigerant blends for 2014 and
            2015, rather than 2013, because production of out-of-scope
            refrigerant blends declined sharply after 2013. They contend
            this decline is attributable to the EPA decision in April 2013
            to permit an increase in the supply of R-22. As a result, they
            claim that a large and increasing percentage of HFC
            components was consumed in the production of HFC blends
            over the POI. While we are cognizant of the trend alleged by
            Petitioners, we have examined the data for the entire POI for
            our analysis, as annual consumption percentages can
            fluctuate due to extrinsic factors such as demand trends and
            patent expirations

                    Indeed, the record indicates that there were
            a substantial number of out-of-scope refrigerants produced
            during the POI that contained at least one in-scope HFC
            component. As described in the Commission Report,
            domestic producers Arkema, Chemours, Honeywell, National,
            and ICOR reported production of 25 out-of-scope HFC,
            HCFC/CFC, and HFO blends during the POI. This production
            totaled over 18,000 short tons. As further explained in the
            Commission Report, 23 of the 25 out-of-scope blends that the
            domestic producers reported producing during the POI
            contained at least one in-scope HFC component. These data
            contained in the Commission Report were compiled based on
            questionnaire responses submitted by the domestic
            producers regarding their production during the POI and are
            not simply formulas that have been registered with the
            American Society of Heating, Refrigeration, and
            Air Conditioning Engineers (“ASHRAE”), as has been
            suggested by petitioners. Consequently, the record shows
            that the domestic producers used in-scope HFC components
            during the POI for numerous uses other than in the production
            of the five in-scope HFC blends.

                     Further, HFC components R-32 and R-125 have stand-
      Case 1:16-cv-00179-LMG Document 120            Filed 07/15/19   Page 10 of 16



Court No. 16-00179                                                               Page 10


             alone end uses in addition to being used as components for
             refrigerant blends. Specifically, R-32 was approved by the
             EPA in February 2015 for use in some self-contained air
             conditioning units. Also, R-125 has independent uses as a
             stand-alone refrigerant, in fire suppression systems, as a
             blanketing gas for aluminum and magnesium casting, and in
             foam blowing, smelting operations, semiconductor silicon
             wafer processing, and certain medical applications. As noted
             above, however, petitioners and respondent parties agree
             that no more than [[ ]] percent of in-scope HFC
             components are used as stand-alone products.

                     We have evaluated the more comprehensive and
             reliable empirical data collected in this second remand
             proceeding concerning the percentage of HFC components
             used to produce out-of-scope blends and for stand-alone
             purposes together with the data concerning the number of
             out-of-scope uses. The record now shows that approximately
             [[ ]] percent of HFC components were used in out-of-scope
             applications during the POI. This percentage, however,
             differed greatly among individual producers and also was not
             consistent on a year-to-year basis for the industry as a whole.
             An analysis of those out-of-scope applications shows that,
             in addition to stand-alone uses, there were at least 23
             different out-of-scope refrigerant blends produced by the
             domestic industry using in-scope HFC components during the
             years of the original investigation. Taken together, we find that
             HFC components are not dedicated for use in the production
             of in-scope HFC blends.

Second Remand Results at 15–19.

      As indicated above, in the second remand the Commission collected additional

data about the extent to which HFC components are used to make HFC blends and it

determined, based on these new data, that approximately [[ ]] percent of the domestic

producers’ consumption of HFC components over the period of investigation (“POI”) was

used in the manufacture of out-of-scope blends. See id. at 15–16 & n.47. Taken together

with the approximately one percent of HFC components used for purposes other than the
      Case 1:16-cv-00179-LMG Document 120           Filed 07/15/19    Page 11 of 16



Court No. 16-00179                                                                Page 11


production of refrigerant blends, the Commission determined that the percentage of HFC

components used for purposes other than the production of in-scope HFC blends was

approximately [[ ]] percent for the POI. Id. at 16. The Commission also determined that

a substantial number of out-of-scope refrigerant blends were produced during the POI

that contained at least one in-scope HFC component. Id. at 16–17.

      Plaintiffs contend that “the Data Collected on Remand Confirm the Testimony that

Only a Small Percentage of HFC Components were used to Produce Out-of-Scope HFC

Blends.” See Pls.’ Cmts. at 4–6. Plaintiffs additionally maintain that in the Second

Remand Results, the ITC unreasonably presented the evidence on the record in a

manner that “inflates the actual usage of HFC Components in Out-of-Scope Blends.” Id.

at 6–8. Lastly, Plaintiffs argue that the Second Remand Results are inconsistent with the

ITC’s precedent in other matters involving the Commission’s semi-finished product

analysis. Id. at 8–10. The court disagrees with Plaintiffs’ contentions and concludes that

the ITC’s analysis of the “dedication for use” factor in the Second Remand Results was

reasonable.

      Plaintiffs acknowledge that, by their calculation, [[ ]] percent of in-scope HFC

components were not used to produce in-scope refrigerant blends over the POI. Pls.’

Cmts. at 4. Rather than argue that the [[ ]] percentage point difference between their

calculation and the Commission’s is material, Plaintiffs focus on minute aspects of the

Commission’s calculations. Initially, they contend that the Commission should have given

greater weight to data for 2014 and 2015. Id. The Commission addressed Plaintiffs’

argument, noting that the agency examined the trends identified by Plaintiffs, but that the
      Case 1:16-cv-00179-LMG Document 120           Filed 07/15/19    Page 12 of 16



Court No. 16-00179                                                                Page 12


proper focus of its analysis was the record data covering the entire POI, and not specific

periods or years within the POI. See Second Remand Results at 17. In this regard, the

Commission observed that the annual consumption percentage can fluctuate within the

POI due to other extrinsic factors such as demand trends and patent expirations. Id. at 17

& n.51. In any event, Plaintiffs have failed to demonstrate that the ITC acted unreasonably

by considering data for the entire POI.

       Plaintiffs also argue that the Commission improperly reduced the denominator

in the usage rate calculation to determine the ratio of HFC components used to

manufacture out-of-scope refrigerants by excluding HFC components “used or sold in

unprocessed form.” See Pls.’ Cmts. at 6–7. The ITC addressed this contention fully by

explaining that the ITC collected data on the quantity of HFC components produced by

the U.S. industry that were “used or sold in unprocessed form,” which comprised all the

HFC components the domestic producers did not consume in the production of either in-

scope HFC blends or out-of-scope refrigerant blends. Second Remand Results at 16 &

n.47. The ultimate disposition of components reported by the U.S. industry as “used or

sold in unprocessed form” during the POI could not be determined. Id. Because the

Commission could not ascertain the final disposition of these components, the ITC

reasonably excluded them from the denominator in the calculation because their inclusion

within the denominator would not provide an accurate measure of the share of HFC

components used for the production of out-of-scope refrigerant blends over the POI. Id.

       The Commission further emphasized that, notwithstanding the small percentage

of in-scope components used for purposes other than the production of in-scope blends,
      Case 1:16-cv-00179-LMG Document 120             Filed 07/15/19    Page 13 of 16



Court No. 16-00179                                                                   Page 13


“HFC components were used for purposes other than HFC blends.” Second Remand

Results at 21. In particular, the domestic producers’ questionnaire responses showed

there were at least 23 different out-of-scope refrigerant blends produced by the domestic

industry using in-scope HFC components during the POI. See id. at 19, 21 & n.63.

Plaintiffs cannot and do not contest the accuracy of this data on the record; rather, they

maintain that the Commission afforded it undue weight in its semi-finished product

analysis. See Pls.’ Cmts. at 10. Plaintiffs may prefer that the Commission have weighed

the evidence on the record differently, but they are not entitled to have the agency’s

reasonable determination remanded on that basis. See, e.g., Samsung Elecs. Co. v.

United States, 39 CIT ___, ___, 70 F. Supp. 3d 1350, 1358 (2015) (explaining that for

a plaintiff to prevail under substantial evidence standard on judicial review of fact-

intensive issues, plaintiff must demonstrate that the administrative record supports “one

and only one determination”); Tianjin Wanhua Co. v. United States, 40 CIT ___, ___,

179 F. Supp. 3d 1062, 1071 (2016) (“For the court to remand for Commerce to use

[plaintiff’s preferred] dataset, [plaintiff] needed to establish that [its preferred dataset],

when compared with [the dataset selected by Commerce], is the one and only reasonable

surrogate selection on this administrative record, not simply that [plaintiff’s preferred

dataset] may have constituted another possible reasonable choice.” (citing Globe

Metallurgical, Inc. v. United States, 36 CIT ___, ___, 865 F. Supp. 2d 1269, 1276 (2012))).

       The court also rejects Plaintiffs’ argument that the ITC’s “dedication for use”

analysis in the Second Remand Results is contrary to the Commission’s prior precedent.

See Pls.’ Cmts at 8–10. In Arkema I, the court considered and rejected Plaintiffs’
      Case 1:16-cv-00179-LMG Document 120               Filed 07/15/19    Page 14 of 16



Court No. 16-00179                                                                  Page 14


contentions that the ITC’s “dedication for use” analysis conflicted with its precedent

involving a comparable analysis of other products. See Arkema I, 42 CIT at ___, 290 F.

Supp. 3d at 1370 (“The court agrees with the ITC that it did not, as Plaintiffs contend,

adopt a 100 percent threshold in considering whether HFC Components are dedicated

for use in the production of HFC Blends. Rather the Commission based its ‘dedicated for

use’ finding on the record as a whole rather than a simple numerical threshold.

Accordingly, the ITC reasonably explained the differences between this proceeding and

its prior ‘dedicated for use’ treatment.” (internal citation omitted)).

       Plaintiffs seek to relitigate this issue, arguing that the Commission’s decision to

continue to find that HFC Components and Blends constitute separate like products is

unreasonable in light of the Commission’s precedent and its finding on second remand of

a reduced figure for the percentage of HFC Components not used in the production of

HFC Blends. See Pls.’ Cmts. at 8–10. The court remains unpersuaded. The Commission

on remand reopened the record to find a more reliable estimation of the percentage of

HFC Components consumed in the production of out-of-scope blends, and it found that

the revised figure of [[ ]] was sizeable enough to conclude that HFC Components are

not “dedicated for use” in the production of HFC Blends. See Second Remand Results

at 15–19. The Commission also explained that its conclusion that HFC Components and

Blends are separate like products was based on an analysis of “all five factors of the

Commission’s semifinished products analysis including the Commission’s findings on the

three factors affirmed by the Court in Arkema I, with no one factor being dispositive.” Id.

at 20–21. While the ITC acknowledged “that the substantial majority of in-scope HFC
      Case 1:16-cv-00179-LMG Document 120           Filed 07/15/19   Page 15 of 16



Court No. 16-00179                                                               Page 15


components are used to produce HFC blends;” it explained that based on its review of

the record as a whole, the “facts weigh in favor of finding that HFC components are not

dedicated for use in the production of in-scope HFC blends.” Id. at 21. The court has

already rejected Plaintiffs’ contention that the ITC has inexplicably deviated from

its precedent, and Plaintiffs have subsequently failed to demonstrate that the ITC’s

analysis on this issue was unreasonable.

      Finally, while the court concludes that the ITC’s analysis and findings with respect

to the “dedication for use” and “differences in value” prongs of its semi-finished product

analysis in the Second Remand Results were reasonable, the court also concludes that

the Commission reasonably reached its overarching determination that “HFC blends and

HFC components are distinct domestic like products.” See Second Remand Results

at 20. As noted in Arkema I, the court’s purpose for remanding the ITC’s separate like

products determination was to ensure that the agency was not relying on inaccurate data

and to gain clarification “as to how much weight the ITC placed on this data and how it

weighed the [each] prong in comparison to the other four prongs in reaching the ultimate

determination.” See Arkema I, 42 CIT at ___, 290 F. Supp. 3d at 1370.

      After reviewing the record as a whole and the agency’s explanation of its analysis

in the second remand, the court concludes that the ITC has reasonably addressed both

of the court’s concerns. First, by gathering more precise data, the agency has ensured

that it is not reaching conclusions based on admittedly erroneous data. See Second

Remand Results at 15–19. Second, the ITC provided additional explanation as to how

the agency considered the entirety of the record and reasonably reached its determination
      Case 1:16-cv-00179-LMG Document 120           Filed 07/15/19   Page 16 of 16



Court No. 16-00179                                                             Page 16


that HFC Components and Blends are separate like products based on all five factors of

its semi-finished product analysis. See id. at 20–25.

                                     III. Conclusion

      For the foregoing reasons, the court sustains the Second Remand Results.

Judgment will enter accordingly.



                                                            /s/ Leo M. Gordon
                                                          Judge Leo M. Gordon



Dated: July 3, 2019
       New York, New York
